Citation Nr: 0100910	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-19 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
May 1981.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision from the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection as 30 percent disabling and a 
temporary total evaluation for hospitalization from June 8, 
1998 to July 1, 1998.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran has worked at least 90 percent of the time 
since his 1981 separation from service.  He is currently 
employed full-time as a packer and driver for a bakery.  

3.  Prior to June 8, 1998, the evidence of record reflects 
difficulty in establishing and maintaining effective social 
relationships, mood disturbance, and difficulty with work-
related relationships.  The veteran endorsed all of the 
symptoms for re-experiencing trauma, avoidance, emotional 
numbing, and heightened psychological arousal.  His PTSD 
symptoms were found to be of moderately high severity on the 
Mississippi Scale of Combat-related PTSD.   

4.  As of July 1, 1998, the evidence of record shows mood 
disturbance.  The June 1999 VA examiner characterized the 
veteran's PTSD symptoms as mild.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent for PTSD 
prior to June 8, 1998 are met.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ____ 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.2, 4.7, 
4.130, Diagnostic Code 9411 (2000).  
2.  The criteria for a rating in excess of 30 percent for 
PTSD as of July 1, 1998 are not met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ____ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
4.2, 4.7, 4.130, Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of facts pertinent to his claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
____ (2000) (to be codified at 38 U.S.C. § 5103A).  
Specifically, the RO obtained medical records from the 
identified health care providers.  The veteran received VA 
examinations, filed lay statements, and declined the 
opportunity for a hearing.  

The Board notes that this appeal stems from an initial 
evaluation of the service-connected PTSD.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Therefore, the Board will determine whether an 
initial rating in excess of 30 percent is warranted according 
to the evidence from the time of the original April 1998 
application for service connection.  

For the veteran to prevail in his claim, the evidence must 
show that his service-connected PTSD disability has caused 
increased impairment of earning capacity in civil occupations 
for periods other than the June 8, 1998 to July 1, 1998 
period of hospitalization, for which he already has a 
temporary total rating.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Under the rating criteria for PTSD, a 30 percent evaluation 
is warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

Considering the evidence of record, the Board finds that the 
evidence supports an initial 50 percent rating prior to June 
8, 1998.  Specifically, the medical evidence shows difficulty 
in establishing and maintaining effective social 
relationships and disturbance of mood.  Although the veteran 
worked as long as three years for a spray-painting employer, 
he had just been laid off from a job in April 1998 when he 
first sought PTSD treatment from the VA.  The veteran 
reported an inability to deal with people at work, especially 
in large groups, and he constantly looked over his shoulder 
because he felt unsafe outside of his own environment.  In 
April 1998, the veteran's PTSD symptoms were found to be of 
moderately high severity on the Mississippi Scale of Combat-
related PTSD.  He endorsed all of the symptoms for re-
experiencing trauma, avoidance, emotional numbing, and 
heightened psychological arousal.  The Board concludes that 
the overall disability picture from PTSD prior to June 8, 
1998 more nearly approximates the criteria for a 50 percent 
rating under Code 9411.  38 C.F.R. § 4.7.  

However, the Board also finds that the disability picture 
does not more closely resemble the criteria for a 70 percent 
rating prior to June 8, 1998. Id.  The medical evidence does 
not show deficiencies in family relationships, judgment, or 
thinking due to symptoms of suicidal ideation, obsessional 
rituals, panic, impaired impulse control, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  The veteran reported having good family 
relationships with his wife, mother, and sister.  Even during 
an April 1998 hospitalization for alcohol detoxification, the 
veteran denied suicidal and homicidal ideation and auditory 
and visual hallucinations, and his affect was full in May 
1998.  In conclusion, the Board finds that the evidence 
supports no more than a 50 percent disability rating for PTSD 
prior to June 8, 1998.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ____ (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411.  

With respect to the period since July 1, 1998, the only 
symptom in support of a rating higher than 30 percent is 
disturbance of mood.  The October 1998 and March 1999 VA 
examiners noted that the veteran had taken several 
prescription medications to treat frequent depression and 
irritability.  However, the medical evidence does not show 
reduced reliability and productivity due to symptoms of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory; impaired judgment; impaired 
abstract thinking; disturbance of motivation; or difficulty 
in establishing and maintaining effective work and social 
relationships.  Therefore, the Board cannot conclude that the 
PTSD disability level as of July 1, 1998 more closely 
resembles the criteria for a 50 percent rating.  38 C.F.R. § 
4.7.  

For example, in March 1999, the veteran reported that he had 
been employed at least 90 percent of the time since service 
as a spray painter, security guard, warehouse box packer, and 
bakery packer and driver.  He told at least one March 1999 VA 
examiner that, if he left a job, it was usually to obtain a 
better job, and he told two VA examiners that he slept 6-8 
hours per night as long as he took the proper dosage of 
Trazodone.  Although he stuttered and made less than average 
eye contact with one March 1999 VA examiner, he made good eye 
contact with another VA examiner in March 1999.  Although the 
veteran reported difficulty remembering birthdays and ages of 
family members, there is no evidence that forgetting such 
information impaired his ability to work as a spray painter, 
security guard, warehouse box packer, or bakery packer and 
driver.  Again, the veteran has denied suicidal and homicidal 
ideation and auditory and visual hallucinations.  In a June 
1999 addendum, a March 1999 VA examiner specifically 
characterized the veteran's PTSD symptoms as mild.  
Therefore, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 30 
percent for PTSD from July 1, 1998.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ____ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.7, 4.130, 
Diagnostic Code 9411.   

Extraschedular considerations do not apply in this case 
because exceptional circumstances have not been claimed or 
demonstrated.  Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(1).  The evidence does not show 
that the service-connected PTSD disability markedly 
interferes with employment or causes frequent 
hospitalizations.  Although the veteran reported having 25 
jobs since service, he has worked at least 90 percent of the 
time since 1981.  He admitted that he voluntarily left most 
jobs for better opportunities.  He has been working full-time 
since November 1998.  His May 1998 hospitalization was for 
the successful completion of alcohol detoxification, and he 
has already received a temporary total rating for his June 
1998 to July 1998 hospitalization.  Therefore, referral for 
extraschedular consideration is not in order.    


ORDER

Subject to the controlling laws and regulations governing the 
payment of monetary awards, a 50 percent evaluation for PTSD 
prior to June 8, 1998 is granted.  

Entitlement to a rating in excess of 30 percent for PTSD as 
of July 1, 1998 is denied.  



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

 

